Citation Nr: 0308697	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  99-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of a left total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, among other things, denied the 
benefits sought on appeal.  The Board notes that the other 
claims appealed by the veteran have been granted in full by 
the RO and are no longer on appeal.  The remaining issue 
before the Board was initially considered in October 2002, 
but it was determined that additional development was 
required.  As such, the Board performed the needed 
development pursuant to the authority granted in 67 Fed. Reg. 
3099 (Jan. 23, 2002) and codified at 38 C.F.R. Section 19.9.  
The new evidence received was forwarded to the veteran in 
March 2003, and on April 3, 2003, the veteran's 
representative advised the Board that the veteran had no 
additional evidence to submit and requested that the claim be 
determined on the record.  As such, this matter is properly 
before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to the veteran's December 1997 total right knee 
replacement, he had a diagnosis of degenerative joint disease 
of the right knee.  

3.  The veteran's degenerative joint disease of the right 
knee was aggravated by his service-connected left knee 
disability.

4.  The residuals of the veteran's total right knee 
replacement were proximately caused by his service-connected 
left knee disability.

CONCLUSION OF LAW

The residuals of a right total knee replacement were 
proximately caused by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a supplemental 
statement of the case dated in November 2001.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him three 
physical examinations, including one in which an opinion 
regarding the etiology of the current disability was 
requested and obtained.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran and his father testified before an RO 
hearing officer in August 1998, and the veteran has actively 
participated in the development of his claim on appeal.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
which is found to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The evidence of record presents a conflicting picture of 
whether the veteran injured his right knee prior to service, 
during service, or after service.  The Board finds, however, 
that because the veteran's original application for VA 
compensation benefits filed in February 1990, immediately 
following the veteran's discharge from service, did not list 
a right knee disability as a disability for which 
entitlement to service connection was sought and the first 
time the claim was brought up was in September 1997, it is 
not of vital import to make the determination of when 
exactly the veteran developed a right knee disability.  The 
crux of the veteran's claim is that he currently has a right 
knee disability, and has had one since September of 1997, as 
a result of his service-connected left knee disability.  

The effective date of an award of compensation benefits 
based on an original claim will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  Only if the application for benefits 
is received within one year of discharge or release from 
service will the effective date of an award of disability 
compensation be the day following the date of discharge or 
release from service.  See 38 U.S.C.A. § 5110(b)(1).  
Accordingly, because the record is clear that there was a 
right knee disability upon the date of filing the original 
request for entitlement to service connection for a right 
knee disability in September 1997, September 1997 is the 
earliest possible date for which an award may be granted.  
Thus, the Board will proceed with determining the veteran's 
entitlement as of that date.

As stated above, there is conflicting evidence as to when 
the veteran injured his right knee and it appears that he 
did not deem the injury to be disabling until September of 
1997.  The medical evidence of record shows that the veteran 
presented for treatment of the right knee in 1997 and was 
determined to have severe degeneration of the knee.  The 
veteran underwent a total right knee arthroplasty in 
December 1997.

The veteran testified in August 1998, that he was treated 
for bilateral knee pain during service with Motrin and ice.  
He stated that he had required bilateral knee replacements 
in 1996 and 1997 due to severe degeneration of both knees.

In October 1998, the veteran underwent VA examination and 
described an incident during service in which both knees 
were injured.  The examiner diagnosed status-post total knee 
replacements and opined that both knee disabilities were 
service-connected.  The examiner appears to have based this 
opinion solely on the history as related by the veteran as 
the inservice incident described by the veteran is not 
contained in the service medical records.

The veteran underwent a VA examination in February 2003 by 
an examiner who reviewed the veteran's complete claims 
folder, including service medical records.  The veteran was 
found upon examination to have stable knees with generalized 
tenderness and residual post-operative total knee 
replacements were diagnosed.  The examiner opined that it 
was more likely than not that the veteran's right knee 
arthritis, the disability that precipitated the need for a 
total right knee replacement, was aggravated by his service-
connected left knee disability.

Given the evidence as outlined above and assigning great 
weight to the current medical opinion regarding the etiology 
of the veteran's right knee disability, the Board finds that 
when resolving all reasonable doubt in favor of the veteran, 
service connection must be granted for the current right knee 
disability on a secondary basis.  The Board specifically 
finds that the veteran's degeneration of the right knee was 
aggravated by his service-connected left knee disability and, 
as a consequence, the veteran required a total right knee 
replacement.  Therefore, the residuals of a total right knee 
replacement were proximately due to the veteran's left knee 
disability and are hereby service-connected on a secondary 
basis.  Service connection may not be granted on a direct 
basis because the only medical evidence suggesting that the 
current disability had its inception during service is the VA 
medical opinion based on an unsubstantiated history as 
supplied by the veteran.  As such, the Board is not bound to 
accept the medical opinion.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997).  Accordingly, service connection for the 
residuals of a total right knee replacement as secondary to 
the veteran's service-connected left knee disability is 
granted.


ORDER

Service connection for the residuals of total right knee 
replacement as secondary to service-connected left knee 
disability is granted subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

